DETAILED ACTION
Status of Claims:
Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Lines 18-19 refer to “the floated solids” and “the effluent.” There is insufficient antecedent basis for these limitations within the claims. There is only antecedent basis for the floated solids outlets and the effluent outlet, not the floated solids or effluent.


	Lines 11-12 refer to “the solids-lean effluent” and “the return activated sludge.” There is insufficient antecedent basis for these limitations within the claims. 

Regarding Claim 5:
	Lien 3 refer to “the third return activated sludge outlet.” There is insufficient antecedent basis for this limitation within the claim. Claim 5 depends form claim 3, antecedent basis is provided in claim 4.

Regarding Claim 6:
	The claim states “the contact tank has a fourth inlet” however claim 1 only requires a first and second inlet for the contact tank. It is therefore not clear if four inlets are required or three inlets.

Regarding Claim 8:
	The claim requires “a first subsystem…physically separated from a second subsystem.” This limitation renders the claim indefinite because it is not clear what “physically separated” is limited to. Specifically it is not clear it if is requiring separate tanks, a separate location, walls between subsystems, or something else.   

Regarding Claim 20:


Regarding Claim 21:
	The claim refers to “a second metering valve” however there is no first metering valve provided in claim 21. It is therefore not clear if one or two metering valves are required in the claim. 
The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al (US 2014/0238932) in view of Nasr (USPN 6,592,757).
Regarding Claim 18:
	Erdogan teaches the wastewater treatment system comprising a contact tank, a dissolved air flotation unit, and a biological treatment unit (see para. 0003) 
	Nasr teaches the method comprising: providing an aeration unit (stabilization zone 16) having a first inlet  (inlet from selector zone) fluidly connectable to a source of wastewater to be treated (see col. 3 lines 5-26), a second inlet fluidly connectable to a source of oxygen (aeration blower 17) (see col. 3 lines 1-3), a third inlet (inlet connected to line 30) (see col. 3 lines 57-59), and an outlet (outer through selector zone) (see fig, 1), the aeration unit configured to aerate the wastewater with the oxygen to form an aerated mixed liquor (see col. 3 lines 1-4); fluidly connecting the outlet of the aeration unit to an inlet of a contact tank (contact zone 14) (see fig. 1); and fluidly connecting the third inlet to a floated solids outlet of a 
	Erdogan and Nasr are analogous inventions in the art of wastewater treatment.  It would have been obvious to one skilled in the art before the effective filing date of the invention to retrofit the treatment system of Erdogan with the aeration unit of Nasr because it reduces bulking problems (see Nasr col. 2 lines 44-52) and increases capacity (see Nasr col. 4 lines 14-20)

Regarding Claim 20:
	Erdogan, as previously modified, teaches the e method of claim 18, wherein the system further comprises a solids-liquid separation unit (see para. 0032), the method further comprising providing an aeration unit having a fourth inlet and fluidly connecting the fourth inlet to a return activated sludge outlet of the solids-liquid separation unit (the aeration unit receiving a recycle steam is disclosed by Nasr) (see fig. 1).

Regarding Claim 21:
	Erdogan, as previously modified, teaches the method of claim 20.
	Nasr teaches metering valve (valve on return line) positioned downstream from the return activated sludge outlet, the method comprising installing a second controller (microprocessor) operatively connected to the second metering valve and configured to instruct the second metering valve to selectively dispense (selected to dispense into the 
	It would have further been obvious to one skilled in the art to add the metering valve of Nasr to the return line of Erdogan because it allows control of the F/M ratio and reduces bulking (see Nasr col. 2 lines 44-53).

Allowable Subject Matter
Claims 10-17 are allowed.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims contain allowable subject matter. Specifically the requirement of inlets into both the aeration unit and contact unit to receive floated solids from the DAF is not disclosed or made obvious by the prior art. It would not have been obvious to one skilled in the art to return floated solids from a DAF to both the aeration unit and contact unit because there is no benefit known in the prior art to include both return lines and adding return lines makes the system more complicated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.